Sheldon, J.
There was no evidence to justify a finding by the jury that the injury to the plaintiff was due to any negligence of the defendant. The car did not start while she was alighting; no act either of omission.or of commission by any of the defendant’s servants appears to have had anything to do with her fall. There is a total failure of evidence to sustain the burden which rested on the plaintiff. Wadsworth v. Boston Elevated Railway, 182 Mass. 572. Gleason v. Worcester Consolidated Street Railway, 184 Mass. 290.
The plaintiff's counsel contends that from the facts that her dress was caught while she was alighting from the front platform of a somewhat crowded car, there being four other people on this platform beside the motorman, and that she was firmly caught so that some one pulled her toward the car to loosen her dress, the jury might infer that she was caught by something securely attached to the car; that the company or the motorman ought to have known that this thing was so attached to the *440zar, and so that the vestibule was defective and the company negligent in allowing such a condition of things to exist. But we think that each of these inferences was merely conjectural. Barker, J. in Gleason v. Worcester Consolidated Street Railway, 184 Mass. 290, 291. There are many appliances upon the platform and vestibule of a street car in good condition upon which -a dress might be caught without any negligence on the defendant’s part. There may be many things, articles of baggage, bundles or boxes, temporarily placed upon a front platform by passengers, without any such negligence. See Cahn v. Manhattan Railway, 76 N. Y. Supp. 893; Howell v. Union Traction Co. 202 Penn. St. 338; Searles v. Manhattan Railway, 101 N. Y. 661. This case is similar to Jacobs v. West End Street Railway, 178 Mass. 116, 119, in which the plaintiff tripped over something not identified, while alighting from a crowded rear platform; and there being no evidence of any defect in the platform, it was held that she could not maintain any action against the railway company.
Nor does the doctrine of res ipsa loquitur help the plaintiff, Faulkner v. Boston & Maine Railroad, 187 Mass. 254. As we have already seen, there is no just ground for a reasonable inference that according to ordinary experience the accident would not have occurred without negligence on the part of the defendant. Wadsworth v. Boston Elevated Railway, 182 Mass. 572. Obertoni v. Boston & Maine Railroad, 186 Mass. 481. Hill v. Iver Johnson Sporting Goods Co. 188 Mass. 75.
In our opinion a verdict should have been ordered for the defendant.
. Exceptions sustained.